Mr. Chief Justice Stone delivered the opinion of the court: Appellant filed its objection in the county court of Kankakee county, at the June term, 1921, to an excess county tax amounting to $698.15, and also to the item of county levy in which an item of $12,000 appears for “fuel, light, water, telephone, insurance, street improvements.” From the stipulation of fact filed in said court it appears that the county levy totals $142,000, that the rate extended against appellant’s property is fifty-three cents per $100, and that the excess in such rate has not been authorized by a vote of the people. The county court overruled the objections to both taxes and entered judgment therefor. The questions involved in this case were considered and decided in People v. Chicago and Eastern Illinois Railroad Co. (ante, p. 251,) where the same taxes were objected to on the same grounds here urged, and the judgment of the county court was there reversed as to each tax. That decision controls here and the judgment of this court must be the same. The judgment herein entered is therefore reversed. Judgment reversed.